El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
En 16 de septiembre de 1919 Cristino Sánchez Mercado promovió expediente ante la Corte de Distrito de Arecibo para que él y sus hermanos legítimos Andrea, Eustaquio, Felipe Segundo, y Juan Sánchez Mercado fueran declarados únicos y universales herederos, de su difunto hermano Felipe de los mismos apellidos, alegando al efecto que el Felipe Sán-chez Mercado falleció en 29 de julio del año expresado, sin testar, y que dejó por sus únicos herederos a sus cinco her-manos ya mencionados.
El peticionario suministró, como pruebas una certificación del registro civil creditiva del fallecimiento de Felipe Sánchez Mercado, la partida de matrimonio de Tomás Sánchez con Ignacia Mercado, y cinco partidas de bautismo de Cristino, Andrea, Eustaquio, Felipe 2o. y Juan Sánchez Mercado, hijos legítimos todos de Tomás Sánchez e Ignacia Mercado. Ade-más declararon como testigos Juan Rodríguez Feliciano y Victoriano Rniz en el sentido de que Felipe Sánchez Mercado había muerto dejando como herederos a sus cinco, hermanos Cristino, Andrea, Eustaquio, Felipe 2o. y Juan Sánchez Mer*140cado, habiendo conocido a los padres de éstos, Felipe Sánchez e Ignacia Mercado.
La corte de Arecibo dictó resolución en 24 del*propio sep-tiembre declarando no haber lugar a la declaratoria de here-deros solicitada, por el fundamento de que en la herencia y sucesión abintestato el pariente más próximo en grado ex-cluye al más remoto, correspondiendo la sucesión en primer lugar a la línea recta descendente, a falta de ésta a la ascendente, luego a los hijos naturales reconocidos, y a falta de tales personas a los parientes colaterales, entre ellos, en primer lugar, los hermanos, citando los artículos 895, 904, 909, 912 enmendado por Ley de 9 de marzo de 1911, y 914 del Código Civil Revisado, y en la solicitud ni se alega ni tampoco se ha justificado con medio alguno de prueba que Felipe Sánchez Mercado al tiempo de su fallecimiento no dejara hijos legítimos o naturales y que hayan fallecido To-más Sánchez e Ignacia Mercado, padres del finado, y demás ascendientes del mismo.
La anterior resolución ha sido apelada para ante esta Corte Suprema por Cristino Sánchez Mercado, y alega que la corte de distrito cometió error al dictarla en los términos en que lo hizo pues en la petición por modo expreso se alega que el difunto Felipe Sánchez Mercado al morir dejó por sus únicos herederos a sus hermanos legítimos, en cuya ale-gación está incluida la de que no dejó ascendientes ni des-cendientes o cualesquiera otros herederos que no fueran sus legítimos hermanos, y las pruebas han sido más que sufi-cientes para justificar tal carácter de únicos herederos.
No cometió la corte de Arecibo el error que se le atri-buye. La alegación de que Cristino, Andrea, Eustaquio, Felipe 2o. y Juan Sánchez Mercado, como legítimos hermanos de Felipe Sánchez Mercado, eran sus únicos herederos abin-testato, entraña una conclusión legal y la parte ha debido establecer en su petición hechos en virtud de los cuales la corte hubiera podido llegar a tal conclusión. Esos hechos eran que Felipe Sánchez Mercado había fallecido abintes-*141tato en estado de soltería, que antes de él habían fallecido los ascendientes del mismo, que no dejó liijos naturales v que sus parientes más próximos son sus hermanos legítimos qué se relacionan en la petición. Probados esos hechos, hu-biera venido como conclusión legal para la corte la de que los hermanos legítimos de Felipe Sánchez Mercado eran sus únicos y universales herederos abintestato. Tal prueba no existe, y por tanto, no es posible afirmar que haya suplido la deficiencia de las alegaciones del escrito inicial del pro-cedimiento.
Es de confirmarse la resolución apelada.

Confirmada la resolución apelada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.